Citation Nr: 1044796	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
service-connected depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to August 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran's depression is manifested by some disturbance in 
her mood, disruptions in sleep, crying, easy irritability, panic 
attacks and subjective complaints of memory loss and difficulty 
with concentration.  

2.  The Veteran's depression is not manifested by reduced 
reliability and productivity because of symptoms such as 
flattened affect; circumstantial, circumlocutory or stereotyped 
speech; difficulty in understanding complex commands; impairment 
of short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation; or difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for depression 
have not been met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.7, 4.130, Diagnostic Code 9434 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran submitted her initial claim for service-connected 
disability compensation benefits in August 2004.  Her original 
claims folder was lost but reconstructed.  She sought service 
connection for, inter alia, depression. 

The Veteran served on active duty from November 2002 to August 
2004.  The Veteran's service treatment records (STRs) reflect 
that she was given a diagnosis of recurrent major depression in 
May 2004.  She was evaluated and received counseling through a 
Life Skills Support Center beginning in May 2004.  At that time 
she was noted to have a deferred diagnosis.  The Veteran 
underwent an extensive screening in June 2004.  She listed her 
job and home life as problems.  She said she had trouble 
concentrating and felt that she wanted to cry all of the time.  
She also reported having disagreements with her husband.  The 
Veteran reported she had never received any type of mental health 
treatment; however, she related an incident of where her adopted 
sister was decapitated in a motor vehicle accident (MVA)[prior to 
service].  The Veteran was in the car with her.

A July 2004 entry noted a lengthy list of problems with the 
Veteran's spouse and his drinking.  An Axis I diagnosis of 
partner relational problem was provided.  An entry from August 2, 
2004, noted that the Veteran had received permission to separate 
from service.  She and her husband were still having difficulties 
but he had promised to work on them.  The Veteran reported that 
she had a job lined up at a Subway sandwich shop and hoped to 
have her own franchise one day.  

The Veteran was afforded a VA examination in October 2004.  The 
Veteran's STRs were not available at that time.  The examiner 
noted that the Veteran had not had any treatment since service.  
The Veteran reported major depression and panic attacks.  The 
attacks happened once a month for about 30 seconds.  She had been 
employed at a Subway sandwich shop for the past 4 to 5 weeks.  
The manager of the shop was her husband.  The Veteran was taking 
Zoloft for her symptoms.  The symptoms were described as 
depressed, sad, agitated at little things, anxiety attacks, and 
cried easily.  

The Veteran said she could not concentrate.  She denied suicidal 
or homicidal idea.  She was able to maintain minimal personal 
hygiene and other basic activities.  She was oriented times 
three.  She denied any obsessive or ritualistic behavior.  She 
averaged 6-8 hours of sleep per night.  She worked on her 
computer for leisure.  The diagnosis was recurrent moderate major 
depression.  The examiner provided a Global Assessment of 
Functioning (GAF) score of 55.

The Veteran submitted a letter from her obstetrics and 
gynecological (Ob-Gyn) physician, C. K. Aronoff, M.D., dated in 
July 2005.  Dr. Aronoff noted she had provided the Veteran with 
Zoloft for depression.  She said the Veteran had significant 
depression.  

Associated with the claims folder are VA treatment records for 
the period from March 2005 to September 2005.  The Veteran was 
seen to establish care on March 14, 2005.  A history and physical 
noted that the Veteran was pregnant.  She was said to be very 
cooperative and her mood and affect were appropriate.  The 
examiner said the Veteran had a good memory, was alert and 
oriented times three.  The examiner reported a history of 
depression.  The Veteran was seen several days later where it was 
noted that her depression medications were contraindicated during 
the Veteran's pregnancy.  An impression of depression was 
provided at that time.  A social worker's biopsychosocial 
assessment of September 7, 2005, noted that the Veteran 
complained of anxiety about things she had no control over.  She 
said anxiety attacks had started two years earlier and that she 
had one a week for 20 minutes to up to half a day.  She reported 
bouts of uncontrolled crying, withdrawing socially, increase in 
sleep and felt more irritable and this lead to problems with her 
spouse.  She related the incident of her friend being killed in a 
MVA and she being trapped in the car for several hours.  The 
Veteran reported that she had difficulty in learning new 
information while in service.  She was not employed but her 
spouse was a manager at a Subway store.  She was not working and 
her financial stress was high.  

The social worker said the Veteran complained of some short-term 
memory loss but this was not terribly evident during the 
interview and not evident during the mental status examination.  
Reliability of answers, concentration and attention appeared to 
be fair.  The Veteran was said to have fair insight and her 
thought processes were generally normal.  The social worker said 
the Veteran appeared to have posttraumatic stress disorder (PTSD) 
features that were related to the MVA that occurred prior to 
service.  The Veteran also had significant life stresses related 
to her pregnancy and financial problems.  She was noted to have a 
good support system through her family and in-laws.  The Axis I 
diagnostic impressions were rule out depression, not otherwise 
specified, rule out PTSD versus anxiety disorder.

The Veteran was afforded a VA examination in November 2005.  The 
examiner reviewed the claims folder, to include the STRs provided 
by the Veteran.  The examiner noted that the Veteran said she had 
depression although her STRs listed her disorder as partner 
relationship problems.  The examiner reviewed the STRs.  The MVA 
and death of the Veteran's friend prior to service was noted.  
The examiner also stated that the STR entries reported the 
Veteran's marital difficulties.  The Veteran reported that she 
had worked for Subway prior to service and did so immediately 
after service.  She said she had not worked since September 2004 
due to problems with her knee.  She had no current plans to work.  

The Veteran said her relationship with her husband had improved 
but she still felt depressed.  She said she had crying spells and 
felt claustrophobic and could not be around people.  She said she 
would get frustrated easily around people and want to get away.  
She reported poor sleep.  The examiner noted the Veteran's 
description of the pre-service MVA.  She said could not drive a 
car and would get anxious from being in a car.  The Veteran said 
she felt her depression was related to the MVA but not all of it.  
The Veteran also said she felt her medication dosage was going to 
be increased.  She said she was able to be more stable without 
much anxiety or panic if she took her medication.  The Veteran 
worked for 6 weeks after service but quit due to her knee.  She 
had no plans to seek employment and wanted to be a full-time 
mother to her infant daughter.  

On the mental status examination the examiner said the Veteran's 
speech was at a regular rate and rhythm.  Her mood was "okay" 
with the Veteran reporting she was having an okay day for her.  
Her affect was said to be stable and good in range.  She was 
oriented times three.  Her memory was said to be grossly intact 
with recall of 3 out of 3 items after a period of distraction.  
The Veteran's thought processes were goal directed.  She denied 
any hallucinations or delusions.  Her judgment and insight were 
said to be fair.  The examiner said the Veteran denied any panic 
attacks per se but did get anxious in crowds.  

The examiner noted the MVA that happened prior to service.  She 
said the Veteran experienced avoidance behavior, anxiety and 
intrusive memories from the accident.  The examiner also said the 
Veteran began to experience depressed mood with crying spells and 
poor sleep triggered by her partner relationship problems in 
service.  The Veteran continued to have depression that required 
maintenance on medication with outpatient treatment since 
September 2005.  The examiner said it appeared the Veteran had 
PTSD from the MVA.  Her depression got worse in the military, 
related to her partner problems.  The examiner said the Veteran's 
depression was more likely than not triggered by her partner 
relationship in service.  The examiner said that the Veteran's 
PTSD was not related to her military service.  The examiner 
provided Axis I diagnoses of moderate, chronic major depression 
and PTSD from the MVA prior to service.  A GAF score of 50 was 
provided.  

The Veteran was granted service connection for depression in 
December 2005.  Her depression was rated as 30 percent disabling.  
Notice of the rating action was provided that same month.

The Veteran submitted a claim for nonservice-connected disability 
pension benefits in May 2006.  She reported no income for her or 
her spouse, other than her VA disability compensation.  She 
withdrew that claim in August 2006 after reporting her spouse had 
a job with income that would prove to be disqualifying for the 
benefit.

The Veteran submitted a claim for an increased rating for her 
service-connected depression in August 2006.  

A VA outpatient social work record was obtained in regard to 
determining if the Veteran's spouse was employed.  The entry, 
dated August 14, 2006, noted that he was employed.  The entry 
also noted that the Veteran was eating and got a lot of 
assistance from her spouse's family in regard to care for their 
child.  She was still not able to tolerate being in a crowd.  She 
reported that she enjoyed her baby and that the baby was 
thriving.  She was said to be oriented times three, neatly 
groomed and had fair hygiene.  Her mood and affect were stable.  
The assessment was recurrent major depression and history of non-
combat PTSD.

The Veteran was afforded a VA examination in October 2006.  The 
examiner noted that the Veteran had had several outpatient visits 
since her last examination in November 2005.  The Veteran said 
she continued to have depression and that she felt it was getting 
worse.  The examiner noted that the Veteran was not employed as 
she wanted to be a full-time mother.  The Veteran felt she did a 
good job with her child and had help from family members.  She 
was currently living with her parents but was back with her 
husband after a trial separation.  She continued to take 
medication for her depression.  The Veteran said she felt she 
could not work because she could not be around other people.  She 
reported her sleep was okay but usually about five hours because 
of dreams.  She said her concentration was poor.  She said that 
she would start a task and then be interrupted and move on to 
something else and not be able to complete many tasks.  She said 
this happened frequently.  

The Veteran said she experienced panic attacks almost every other 
day and they would last for about 30 minutes.  She said she was 
upset easily and this lead to problems with her husband.  She 
reported having crying spells 3 to 5 times a day.  She felt that 
she was tired and did not have much interest.  However, she said 
she tried to enjoy her daughter and treated her to a movie about 
once a week.  She also would try to do a puzzle but this would 
aggravate her as she was not able to complete it as she would 
like.  The examiner stated that the mental status examination 
showed the Veteran to be dressed casually with good hygiene.  She 
was cooperative but appeared anxious at times.  At other times 
she was able to joke but recognized that she felt overwhelmed 
most of the time.  She felt she was not competent to work.  The 
examiner said there was no impairment of thought processes or 
communication.   There were no delusions or hallucinations or 
inappropriate behavior.  There were no suicidal or homicidal 
ideations.  The examiner said the Veteran had no problems with 
her memory and could recall three objects after five minutes.  
She was also able to do serial 7's subtraction.  The Veteran had 
no obsessive or ritualistic behaviors.  She had no impulse 
control difficulties.  The Axis I diagnosis was major depression.  
The examiner provided a GAF of 50 and said this was probably the 
level of assessment for the last year as well.  

VA treatment records for the period from March 2005 to December 
2006 show the Veteran as having periodic mental health visits, 
sometimes with a social worker and sometimes with a psychiatrist 
for the period from September 2005 to December 2006.  The Veteran 
reported her symptoms of depression, mainly a lack of 
concentration and her feeling of not being able to be in a crowd.  
She still reported family support with her child.  She was 
frustrated with the lack of financial means.  In July 2006 she 
reported that her spouse quit his job once she got her benefits 
but he did return to work.  The Veteran's hygiene was noted as 
good on the mental health entries and no problems in that regard 
were noted in the many entries related to treatment for physical 
complaints.

The Veteran's claim for an increased rating was denied in 
December 2006.  She submitted her notice of disagreement (NOD) in 
April 2007.  She noted that she had a hard time remembering 
things and that she had no energy.  She said that she had mood 
swings and was easily agitated.  She also said that she could not 
hold down a job and would have a panic attack if around a lot of 
people.  She also said that she cried a lot.  The Veteran said 
she sometimes could not remember when she last took a bath, no 
more than three days.  She said she had no friends and that her 
spouse would be stressed out because of her moods. 

Additional VA records for the period from December 2006 to June 
2007 were associated with the claims folder.  There was one 
mental health note from April 2007.  The Veteran reported 
continued conflict in her marriage due to her spouse's drinking.  
She said her sleep and appetite were okay.  She still enjoyed her 
daughter and looked forward to that.  The examiner said she was 
stable and oriented.  There were no hallucinations or suicidal or 
homicidal ideations.  Her speech was goal directed.  Her judgment 
was listed as fair and her insight as limited.  The impression 
was recurrent major depression in partial remissions.  

The RO issued a statement of the case that continued the denial 
of an increased rating in June 2007.  The Veteran's 
representative perfected an appeal in August 2007.  The 
representative said the Veteran sought a 50 percent rating for 
her depression.  She had panic attacks once a week and problems 
with her memory.  She was not able to work because of her 
depression and did not attend social events.  

The Board notes that several personnel records and STR documents 
were associated with the claims folder in August 2007.  The 
records have no bearing on the current claim.  The personnel 
records reflect the Veteran's authorization for separation.  The 
STRs were a duplicate entry from August 2004 as well as the 
Veteran's request to be separated without a physical examination.

The Veteran was afforded a VA examination in December 2007.  The 
examiner was the same as from the last examination in October 
2006 and who had assessed the Veteran's depression as in partial 
remission in April 2007.  The Veteran said that she felt she was 
not able to function because she had difficulty with her 
concentration and memory and would get forgetful.  She also said 
she had trouble being around more than a few people.  She also 
said she would become irritable and not be able to handle new 
situations.  The Veteran said she did not believe she could work 
and had not had any employment.  She did feel that she was doing 
a good job of taking care of her child.  

The Veteran provided an example of how she was forgetful by 
saying she would make a mental list of items to get at the 
grocery store.  She would go shopping but would discover that she 
had forgotten something on the mental list when she got home.  
She reported problems with falling asleep and staying up late and 
then sleeping late.  She also said she did not always eat 
breakfast or lunch but always tried to eat dinner.  The Veteran 
reported having crying spells that could last 1-2 hours.  She 
would call her mother or her friend so they could calm her.  This 
would happen 2-3 times a week.  

The examiner said the Veteran was dressed appropriately for the 
weather and had good hygiene.  The examiner said the Veteran 
joked around a little bit about her friends saying she was crazy 
and she would say she had the papers to prove it.  The examiner 
said there was no impairment of thought processes or 
communications.  There were no delusions or hallucinations or 
inappropriate behavior other than how casual the Veteran was 
during the interview.  The examiner reported the Veteran said she 
would bathe every other day and did not allow herself to get 
dirty.  The Veteran cared for her daughter and maintained her 
daughter well.  The examiner said the Veteran was oriented and 
repeated 3 objects.  She was able to recall 2 of 3 objects after 
5 minutes.  She denied any obsessive or ritualistic behavior.  
The examiner said the Veteran's speech was goal directed with 
appropriate flow.  

The examiner said the Veteran reported panic attacks that she 
described as finding out about silly things and becoming very 
upset, usually about her husband and crying for 1-2 hours.  This 
would happen 2-3 times a week.  The examiner said the behavior 
was not observed.  The Veteran described her mood as depressed.  
The examiner said there was no impaired impulse control or 
motivation.  The examiner noted that the thing the Veteran 
described "over and over again" was that she felt very 
frustrated about how she felt and that she did not communicate it 
as well as she could.  The Veteran felt she could not work 
because of her difficulty in concentrating and forgetfulness.

The examiner said that the Veteran continued to meet criteria for 
major depression, recurrent, improved with medication.  She noted 
that the Veteran continued to describe difficulty with her mood, 
concentration, memory, sleep and global assessment of 
functioning.  The examiner said the Veteran had strength in that 
she tended to her daughter well and on a daily basis.  She also 
had extended family support.  The examiner said that a GAF score 
of 65 was appropriate.  The examiner said that, per the Veteran's 
report, there was reduced reliability and activity, to include 
the example for forgetting while shopping.  The examiner said the 
Veteran's mental disorder symptoms would require continuous 
medication.  

The RO denied the Veteran's claim for total disability evaluation 
based on individual unemployability (TDIU) in March 2008.  Notice 
was provided that same month.  A review of the claims folder does 
not reflect that the Veteran expressed disagreement with the 
rating action.  

The Veteran submitted a statement from her spouse in June 2008.  
Her spouse said the Veteran had panic attacks more than once a 
week.  She also had trouble sleeping and would forget to do 
things she would normally do every day.  He said that the Veteran 
had to write things down to remember them.  He said the Veteran 
had mood swings and would sometimes cry for no reason.  He said 
her depression had taken a toll on their relationship as well as 
her relationship with their family.  He noted that the family was 
a big one and sometimes, when they all got together; the Veteran 
would not be able to handle all of the people.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  If the evidence of record supports it, staged 
evaluations may also be assigned for different periods over the 
course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DSM-IV, p. 32).  A GAF score of 61 - 70 is defined as 
"Some mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupations, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  A GAF score of 41 - 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  Ibid. 

The Veteran's depression is evaluated under Diagnostic Code 9434.  
See 38 C.F.R. § 4.130 (2010).  Under Diagnostic Code 9434, a 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupation and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The Veteran has been afforded two examinations for her depression 
since August 2006, as well as two earlier examinations in 2004 
and 2005, respectively.  The examination reports have all 
recorded similar symptoms.  The Veteran is depressed; she has 
crying spells, she feels easily agitated, she is anxious around 
crowds of people.  She also has subjective complaints of problems 
with concentration and memory loss; however, no examiner has 
found objective evidence of any memory problems.  No problems 
were her thought processes have been identified.  


The Veteran's current symptoms show that she has evidence of mood 
disturbance, cry spells, and panic attacks.  She reports 
subjective symptoms of memory loss and decreased ability to 
concentrate and provided a statement from her spouse in that 
regard.  However, these subjective complaints are not supported 
by the mental health treatment entries as well as the several VA 
examinations that specifically assessed these areas.  

The Veteran's symptomatology is mostly unchanged since service.  
She has periods of where she becomes anxious over something and 
has a crying spell.  She also has a feeling of not being around a 
large group of people.  She is irritable and easily upset.  She 
has a continued strong relationship with her family as well as 
her in-laws.  She has elected to not work in order to be a full-
time mother to her daughter.  She has reported her devotion for 
her daughter and has a strong relationship with her child.  She 
has friends, to include a close friend she calls when she is 
having one of her crying spells.  

The Veteran said in her NOD that she has problems with her 
hygiene but this is not borne out by the objective evidence of 
record.  Again, the mental health visits and VA examinations 
specifically screen for that aspect and no problems with hygiene 
have ever been noted, or reported by the Veteran.  

The Veteran has said she has problem being around people but has 
not demonstrated any difficulty in establishing and maintaining 
relationships.  Although she suffers from panic attacks, there is 
no evidence of circumstantial, circumlocutory or stereotyped 
speech.  Further, the evidence does not demonstrate the Veteran 
has exhibiting such symptoms as difficulty in understanding 
complex commands; impairment of short-term and long-term memory; 
impaired judgment; or impaired abstract thinking.

The Board also has considered the GAF scores of record.  The 
Veteran's initial GAF score was a 55 at the time of her 
examination in October 2004.  She then received scores of 50 in 
November 2005 and October 2006.  However, her depression was said 
to be in partial remission by April 2007 and GAF of 65 was 
assigned at the time of her latest examination in December 2007.  
As noted, supra, a score of 55 reflects moderate symptoms, a 
score of 50 is indicative of serious symptoms, and a score of 65 
demonstrates mild symptoms.  See Bowling v. Principi, 15 Vet. 
App. 1, 14-15 (2001) (vacating Board decision, in part, for 
failure to consider lower GAF scores that reflected a more severe 
disability than the GAF scores cited by the Board).

The GAF scores are not to be considered in isolation but must be 
considered with the actual symptomatology documented in the 
record, to include symptoms described by the Veteran and the 
mental health professional.  In this regard, the Board finds that 
the totality of the evidence does not support a finding for an 
increased rating at any time during the pendency of the appeal.  
The Veteran's symptomatology has remained fairly consistent with 
an increase in her reported panic attacks.  She has not 
exemplified suicidal ideation, obsessional rituals of any kind, 
or no friends or inability to keep a job at any time associated 
with a GAF of 50.  Even the description associated with a GAF of 
51-60 is not represented by the evidence of record, although this 
is a medical determination and not one for the Board to make.  
The symptoms normally associated with a GAF of 61-70 appear to be 
more in line with the Veteran's overall symptomatology in this 
case.  

In consideration of the evidence of record, the Board finds that 
the Veteran's service-connected depression disability more 
closely approximates the criteria for her existing 30 percent 
rating.  There is no basis to establish a rating in excess of 30 
percent at any time during the pending appeal.

The Board has also considered whether the Veteran's disability is 
so exceptional as to require consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1) (2009).  In Thun v. Peake, the 
Court held that determining whether a claimant is entitled to an 
extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first 
step is to determine whether the "evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate."  Id.  If the adjudicator determines that this is 
so, the second step of the inquiry requires the adjudicator to 
"determine whether the claimant's exceptional disability picture 
exhibits other related factors," such as marked interference 
with employment or frequent periods of hospitalization.  Id. at 
116.  Finally, if the first two steps of the inquiry have been 
satisfied, the third step requires the adjudicator to refer the 
claim to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of whether 
an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the 
Veteran's level of disability.  The rating criteria recognize 
that the Veteran's depression is a disability that does affect 
her occupational and social relationships.  Her symptoms are 
identified and rated based on the appropriate rating criteria.  
There is nothing unusual in her specific case of complaints of 
anxiety, irritability, crying spells, and depression that renders 
the rating schedule as inadequate to address her disability.  In 
light of this finding there is no requirement to proceed with the 
next two steps in consideration of an extraschedular rating.  
Thun, 22, Vet. App. at 116.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting a disability 
rating in excess of 30 percent for depression at any time during 
the period of the appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In Vazquez-Flores v. Peake, 22 Vet. App 37, 43 (2008) (Vazquez-
Flores I), vacated and remanded by 580 F.3d 1270 (Fed. Cir. 2009) 
(Vazquez-Flores II), the Court noted that some increased 
evaluation claims would require more specific notice than others 
to include information on rating criteria and how the 
disability(ies) affected the Veteran's daily life and employment.  
However, the United States Court of Appeals for the Federal 
Circuit vacated the decision and remanded the case back to the 
Court.  The Federal Circuit held that the VCAA did not require 
detailed veteran specific notice in increased rating cases.  
Vazquez-Flores, 580 F.3d at 1280-81.

The Court issued another opinion in Vazquez-Flores v. Shinseki, 
24 Vet. App. 94 (2010) (Vazquez-Flores III) that addressed the 
holding from the Federal Circuit.  The Court held that failure to 
provide any notice on how to substantiate a claim for increased 
benefits would be a lack of notice on a key element.  However, 
providing inadequate or incomplete notice on how to substantiate 
a claim for increased benefits, such as notice to provide 
evidence on how a disability had worsened but not its impact on 
employment, would not be lack of notice on a key element.  The 
Court stated that, "... except when section 5103(a) notice how to 
substantiate an increased-rating claim simply is not provided at 
all, a shift of the appellant's burden to the Secretary to show 
that the appellant was not prejudiced is unwarranted."  Id. at 
106-07.

The Veteran's claim for an increased rating was received in 
August 2006.  The RO initially wrote to her in October 2006.  She 
was informed of the evidence/information needed to substantiate a 
claim for an increased rating, to include evidence to show it had 
increased in severity.  She was given examples of evidence he 
could submit in support of her claim.  She was advised of VA's 
duty to assist and what she needed to do in the development of 
her claim.  She was asked to submit evidence to the RO.  The 
Veteran was asked to submit any treatment evidence that was 
within the last year.  The letter also provided notice in regard 
to disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran responded in October 2006.  She reported that she had 
no other information or evidence to submit to VA.  

The Veteran's claim was denied in December 2006.  The RO again 
wrote to the Veteran in May 2008 to provide her with notice under 
Vazquez-Flores I.  The Veteran was informed as to how VA 
determined a disability rating.  She was also given the rating 
criteria applicable to Diagnostic Code 9434.  The Veteran was 
also informed of the types of evidence considered by VA in 
determining the rating.  The Veteran was again given examples of 
evidence she could submit in support of her claim.  

The Veteran responded to the letter by submitting a statement 
from her spouse in June 2008.

 The RO re-adjudicated the case in July 2008.  An increased 
rating remained denied and the Veteran was issued a supplemental 
statement of the case that addressed the evidence added to the 
record explained the basis for the decision.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  She was afforded a meaningful opportunity to 
participate in the development of her claim.  From the outset she 
maintained that his disability had worsened and that it warranted 
a higher disability rating.  She was provided with general and 
specific notice of what evidence was required to establish 
entitlement to an increased disability rating for her depression.  
There is no evidence of prejudice to the Veteran based on any 
notice deficiency and she has not alleged any prejudice.  Thus, 
the Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate her claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes her STRs, VA treatment records, and VA 
examination reports and lay statements from the Veteran and her 
spouse.  The Veteran declined to have a hearing in HER case.  

Additionally, the Veteran was afforded VA examinations in October 
2006 and December 2007 in connection with this claim.  The Board 
finds that the examination report contains the necessary medical 
opinions.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinions obtained in this case are adequate.  The examiner 
indicated that the Veteran's claims folder had been reviewed 
prior to her examinations.  The examinations included a review 
and discussion of the Veteran's existing medical records, a 
discussion with the Veteran regarding her history, and a thorough 
mental health examination.  Based on the medical evidence of 
record and an evaluation of the Veteran, the examiner provided 
findings regarding the status of the Veteran's psychiatric 
disability, to include providing GAF scores.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist.  The Veteran has not identified any other 
pertinent evidence, not already of record.  The Board is also 
unaware of any such evidence.



ORDER

Entitlement to a disability rating in excess of 30 percent for 
service-connected depression is denied.



____________________________________________
MARK W. GREENSTREET	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


